 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     MARK AMUNDSEN
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     MARK AMUNDSEN,                                               No.   2:18-CV-00959-CKD
13

14
                           Plaintiff,
15                                                                STIPULATION AND ORDER
                                                                  FOR EXTENSION OF
16
                                                                  TIME TO FILE PLAINTIFF’S
17          v.                                                    MOTION FOR SUMMARY
                                                                  JUDGMENT
18   NANCY BERRYHILL, Deputy Commissioner,
19
     of SOCIAL SECURITY,

20                     Defendant.
     _______________________________________/
21

22          IT IS HEREBY STIPULATED by and between the parties, through their respective

23   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion
24
     for summary judgment is extended to November 15, 2018.
25
            This is a first extension, based on counsel’s having several other briefs due, running from
26
     before the original due date past the present, along with other work.
27

28
 1

 2
     Dated:    November 1, 2018                                   /s/ Jesse S. Kaplan
 3                                                                JESSE S. KAPLAN
 4                                                                Attorney for Plaintiff

 5

 6
                                                                  McGREGOR SCOTT
 7                                                                United States Attorney
                                                                  DEBORAH LEE STACHEL
 8                                                                Regional Counsel, Region IX
                                                                  Social Security Administration
 9

10
     Dated: November 2, 2018                                        /s/ per e-mail authorization
11
                                                                  MARCELO ILLARMO
12
                                                                  Special Assistant U.S. Attorney
13                                                                Attorney for Defendant
14

15

16                                                 ORDER
17

18
              For good cause shown on the basis of this stipulation, the requested extension of
19
     plaintiff’s time to file a motion for summary judgment brief is extended to November 15, 2018.
20

21            SO ORDERED.

22   Dated: November 7, 2018
23
                                                      _____________________________________
24                                                    CAROLYN K. DELANEY
                                                      UNITED STATES MAGISTRATE JUDGE
25

26

27

28
